DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 recites the limitation "the patient device" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the ostomy patient’s hydration status" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the patient device" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the ostomy patient’s hydration status" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,291,577. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed the same subject matter of receiving and transmitting the ostomy data of an ostomy patient for providing post-operative care of an ostomy patient.

Instant Application
U.S. Patent No. 11,291,577
23. A method of remotely providing post-operative care to an ostomy patient,
the method comprising:
using at least one hardware processor in communication with a non-transitory
storage medium configured to store computer-executable instructions:



receiving and processing, over a network, ostomy data associated with use
of an ostomy device by the ostomy patient;


transmitting, over the network, the processed ostomy data to an
application configured to facilitate providing post-operative support to the ostomy patient;
receiving an input from the application in response to the processed
ostomy data, wherein the input comprises responses automatically generated by
an artificial intelligence service; and
transmitting the input to the patient device.
1. A system of providing post-operative care to an ostomy patient by a non-healthcare professional, the system comprising: a non-transitory storage medium configured to store computer-executable instructions; and at least one hardware processor in communication with the non-transitory storage medium, wherein the at least one hardware processor is configured to:
receive and process, over a network, ostomy data, wherein the ostomy data
comprises data associated with use of an ostomy device by the ostomy patient, the
ostomy data including at least a stomal output measurement;
transmit, over the network, the processed ostomy data to a care provider device,
the care provider device being operated by a non-healthcare professional;

receive an input from the non-healthcare professional via the care provider
device in response to the processed ostomy data; and

transmit the input to the patient device.
33. A system configured to remotely provide post-operative care to an ostomy
patient, the method comprising: a non-transitory storage medium configured to store computer-executable instructions; and at least one hardware processor in communication with the non-transitory storage medium, wherein the at least one hardware processor is configured to:
receive and process, over a network, ostomy data associated with use of an
ostomy device by the ostomy patient;



transmit, over the network, the processed ostomy data to an application
configured to facilitate providing post-operative support to the ostomy patient;

receive an input from the application in response to the processed ostomy
data, wherein the input comprises responses automatically generated by an
artificial intelligence service; and
transmit the input to the patient device.
14. A method of providing post-operative care to an ostomy patient by a non-healthcare
professional, the method comprising:





receiving, over a network, and processing ostomy data, wherein the ostomy data
comprises data associated with use of an ostomy device by the ostomy patient, the
ostomy data including at least a stomal output measurement;
transmitting, over the network, the processed ostomy data to a care provider
device, the care provider device being operated by a non-healthcare professional;
receive an input from the non-healthcare professional via the care provider
device in response to the processed ostomy data; and

transmit the input to the patient device.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Thirstrup et al. (US 11,096,818) discloses an ostomy appliance having electrode.
-Seres et al. (US 10,874,541) discloses an ostomy monitoring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        11/17/22